internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-147187-01 date date date a foreign seller target business g dear this letter responds to your date request that we supplement our letter_ruling dated date plr-116429-98 the original letter_ruling an earlier supplemental letter_ruling plr-105017-99 the first supplemental letter_ruling was issued on date the original letter_ruling and the first supplemental letter_ruling are together referred to herein as the prior letter rulings capitalized terms not defined in this ruling retain the meanings assigned in the prior letter rulings the prior letter rulings address certain federal_income_tax consequences of a proposed distribution by distributing to its shareholders of controlled distribution and related transactions distribution was completed on date a subsequently distributing began negotiations with foreign seller to acquire and eventually agreed to acquire the domestic and foreign operations of the target business the target acquisition transaction as part of the target acquisition transaction i controlled will transfer all of the distributing stock to a newly formed corporation newco ii controlled will issue additional equity the equity infusion and iii foreign seller will transfer to newco target business_assets in exchange for newco stock and notes following the transfer foreign seller will own g percent of newco in connection with this supplemental ruling_request each of distributing and controlled makes the following representations plr-147187-01 a after distribution there has been a change in business conditions that has resulted in the equity infusion and the target acquisition transaction b at the time of distribution the equity infusion and the target acquisition transaction were not anticipated by controlled and distributing c at the time of distribution none of distributing controlled or their officers or directors had participated in any understanding arrangement agreement or negotiation with foreign seller as to the target acquisition transaction d at the time of distribution none of the distributing shareholders had participated in any understanding arrangement or negotiation with foreign seller as to the target acquisition transaction based solely on the information and representations submitted with the supplemental ruling_request including subsequent correspondence we rule as follows the equity infusion and the target acquisition transaction will have no adverse effect on the rulings contained in the prior letter rulings which will remain in full force and effect we express no opinion on the tax effects of the transaction under other provisions of the code and regulations or the tax effects of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the prior letter rulings and this supplemental ruling in particular no ruling was requested and no opinion is expressed regarding the transfer by foreign seller of target business_assets in exchange for newco stock and notes this supplemental ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this supplemental letter to the taxpayer’s federal_income_tax return for th taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and an additional representative sincerely sean p duffley assistant to the chief branch office of associate chief_counsel corporate
